DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2020 and 08/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11, 13, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0209553 Hereinafter Lee).
Claim 1, Lee discloses a display apparatus (10 and 20, Fig. 1) comprising: 
a light source (400, Fig. 1) configured to generate light; 
a display panel (20, Fig. 1, Paragraphs 0038) configured to display images; 
a light guide member (200, Fig. 1, Paragraph 0038) disposed such that at least one surface (the surface of 200 adjacent to 400 where the light enters, Paragraph 0038-0039) thereof is adjacent to the light source; and 
an optical member (500, Fig. 1, Paragraph 0038) disposed between the light guide member and the display panel, wherein the optical member comprises: 
a low refraction layer (540, Fig. 8, Paragraph 0077) disposed on a light emitting surface of the light guide member (Paragraph 0048) and including a plurality of side surfaces (side surfaces of 540); 
a first cover layer (510 and 560, Fig. 8) disposed on the low refraction layer and surrounding at least a portion of the plurality of side surfaces of the low refraction layer (Fig. 8); and 
a light conversion layer (530, Fig. 8) disposed on the first cover layer, and converting the wavelength band of an incident light.


    PNG
    media_image1.png
    277
    747
    media_image1.png
    Greyscale

(Lee, Fig. 8 reproduced and annotated)

Regarding claim 6, Lee discloses the first cover layer covers all the plurality of side surfaces of the low refraction layer (Fig. 8, Paragraph 0125).

Regarding claim 7, Lee discloses the optical member further comprises a second cover layer (520 and 560, Fig. 8) disposed on the light conversion layer and covering the light conversion layer.

Regarding claim 8, Lee discloses the second cover layer comprises the same material as the first cover layer (Paragraphs 0055, 0057, and 0090).

Regarding claim 9, Lee discloses the second cover layer covers at least a portion of side surfaces of the light conversion layer (Fig. 8).

Regarding claim 11, Lee discloses the light conversion layer comprises a plurality of quantum dots (Paragraph 0066).

Regarding claim 13, Lee discloses the refractive index of the low refraction layer is about 1.1 to about 1.3 inclusive (Paragraph 0077).

Regarding claim 29, Lee discloses a backlight unit comprising: 
a light source (400, Fig. 1) configured to generate light; 
a light guide member (200, Fig. 1, Paragraph 0038) disposed such that at least one surface (the surface of 200 adjacent to 400 where the light enters, Paragraph 0038-0039) thereof is adjacent to the light source; and 
an optical member disposed on the light guide member, wherein 
the optical member (500, Fig. 1, Paragraph 0038) comprises: 
a low refraction layer (540, Fig. 8, Paragraph 0077) disposed on a light emitting surface of the light guide member (Paragraph 0048) and including a plurality of side surfaces (side surfaces of 540); 
a first cover layer (510 and 560, Fig. 8) disposed on the low refraction layer and surrounding at least a portion of the side surfaces of the low refraction layer (Fig. 8); and 
a light conversion layer (530, Fig. 8) disposed on the first cover layer, and converting the wavelength band of incident light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0349427 Hereinafter Lin) in view of Lee et al. (US 2016/0209553 Hereinafter Lee).

Regarding claim 1, Lin teaches a display apparatus (100, Fig. 2, Paragraph 0016) comprising: 
a light source (300, Fig. 2) configured to generate light; 
a display panel (10, Fig. 2) configured to display images; 
a light guide (61 Fig. 5) member disposed such that at least one surface thereof is adjacent to the light source (Fig. 5); and 
an optical member (62-65, Fig. 6) disposed between the light guide member and the display panel, 
wherein the optical member comprises: 
a first refraction layer (65, Fig. 6) disposed on a light emitting surface of the light guide member and including a plurality of side surfaces (the generally vertical side surface of 65); 
a first cover layer (63, Fig. 6) disposed on the first refraction layer and surrounding at least a portion of the plurality of side surfaces of the first refraction layer (Fig. 6); and 
a light conversion layer (62, Fig. 6) disposed on the first cover layer, and converting the wavelength band of an incident light.

Lin fails to teach the first refraction layer being a low refraction layer.
Lee teaches wherein the optical member comprises: 
a low refraction layer (540 and 560, Fig. 5, Paragraphs 0075-0078) disposed on a light emitting surface of the light guide member (200, Fig. 1) and including a plurality of side surfaces (side surfaces as seen in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to included having the first refraction layer of Lin be a low refraction layer as taught by Lee, in order to provide an index of refraction of 1.3 allowing the light to pass from the light guide into the wavelength conversion member while reducing the amount of light passing back into the light guide.

Regarding claim 7, Lin teaches the optical member further comprises a second cover layer (64, Fig. 6) disposed on the light conversion layer and covering the light conversion layer (Fig. 6).

Regarding claim 9, Lin teaches the second cover layer covers at least a portion of side surfaces of the light conversion layer (Fig. 6).

Regarding claim 10, Lin teaches the optical member further comprises a third cover layer (63, Fig. 6) disposed on the second cover layer 
Lin fails to teach the third cover layer including an organic material.
Lee teaches a third cover layer (560, Paragraph 0090) including an organic material.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the third cover layer be an organic material in order to improve bonding strength between inorganic and organic substances (Lee, Paragraphs 0100-0102).

Regarding claim 12, the low refraction layer comprises a plurality of pores (Paragraph 0087-0092).

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a display apparatus with light source, display panel, light guide member, optical member, the optical member comprising, a low refraction layer on a light emitting surface of the light guide member and including a plurality of side surfaces;a first cover layer disposed on the low refraction layer and surrounding at least a portion of the plurality of side surfaces of the low refraction layer; and a light conversion layer disposed on the first cover layer, and converting the wavelength band of an incident light, the first cover layer comprises a barrier layer disposed on an upper portion of the low refraction layer and including an inorganic material; and an adhesive layer disposed between the low refraction layer and the barrier layer and increasing adhesion between the low refraction layer and the barrier layer as specifically called for the claimed combinations.
The closest prior art, Lee teaches several and their specifics as rejected above.
However Lee fail to disclose a berrier layer disposed on an upper portion of the low refraction layer and including an inorganic material; and an adhesive layer diposed between the low refraction layer and the barrier layer and increasing adhesion between the low refraction layer and the barrier layer as required by the claim and there is no motivation absent the applicant' s own disclosure, to modify the Lee reference in the manner required by the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satake et al. (US 2017/0248748), Satake et al. (US 2018/0072949) and Watano et al. (US 2020/0032137) teach a wavelength conversion member with barrier layers. Dubrow et al. (US 10444423) teaches a light guide, light source, wavelength conversion layer, and barrier layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875